EXHIBIT 10.9

ILLINOIS

 

                       

This space reserved for Recorder’s use only.

 

OMNIBUS AMENDMENT TO LOAN DOCUMENTS

between

TORCHLIGHT DEBT OPPORTUNITY FUND III, LLC, a Delaware limited liability company

and

TNP SRT CONSTITUTION TRAIL, LLC, a Delaware limited liability company

Dated as of December 15, 2011

RECORD AND RETURN TO:

Herrick, Feinstein LLP

Two Park Avenue

New York, New York 10016

Attention: Dennis M. Sughrue, Esq.



--------------------------------------------------------------------------------

OMNIBUS AMENDMENT TO LOAN DOCUMENTS

THIS OMNIBUS AMENDMENT TO LOAN DOCUMENTS, dated as of December 15, 2011 (this
“Amendment”), between TORCHLIGHT DEBT OPPORTUNTY FUND III, LLC, a Delaware
limited liability company having an office c/o Torchlight Investors, 230 Park
Avenue, 12th Floor, New York, New York 10169 (“Lender”) and TNP SRT CONSTITUTION
TRAIL LLC, a Delaware limited liability company having an office at c/o Thompson
National Properties, LLC, 1900 Main Street, Irvine, California 92614
(“Borrower”).

RECITALS:

WHEREAS, on October 21, 2011, TL DOF III Holding Corporation (“Original Lender”)
made a loan to Borrower in the original principal amount of $15,543,696 (the
“Loan”);

WHEREAS, the Loan is evidenced, secured and guaranteed by (i) that certain
Promissory Note, dated October 21, 2011, by Borrower in favor of Original Lender
(the “Note”), (ii) that certain Mortgage, Security Agreement and Assignment of
Leases and Rents, dated October 21, 2011, by Borrower in favor of Original
Lender (the “Mortgage”), which Mortgage is recorded as Document Number
2011-23611 in the Registrar of Deeds of McClean County, Illinois and constitutes
a lien against the premises described in Exhibit A annexed hereto (the
“Property”), (iii) that certain Assignment of Leases and Rents, dated
October 21, 2011, by Borrower in favor of Original Lender (the “Assignment of
Leases and Rents”), which Assignment of Leases and Rents is recorded as Document
Number 2011-23622 in the Registrar of Deeds of McClean County, Illinois,
(iv) that certain Collateral Assignment of Agreements, Permits and Contracts,
dated October 21, 2011, by Borrower in favor of Original Lender (the “Collateral
Assignment”), (v) that certain Recourse Guaranty, dated October 21, 2011, by
Tony Thompson (“Thompson”) and TNP Strategic Retail Trust LLC (“TNP”; Thompson
and TNP, hereinafter, “Guarantors”) in favor of Lender (the “Recourse
Guaranty”); (vi) that certain Environmental Indemnity Agreement, dated
October 21, 2011, by Guarantors in favor of Lender (the “Environmental
Indemnity”) (the Recourse Guaranty and the Environmental Indemnity collectively,
the “Guaranties”); and (vii) certain UCC-1 financing statements in respect of
the collateral described therein (the “UCC-1 Financing Statements”). The Note,
the Mortgage, the Assignment of Leases and Rents, the Collateral Assignment, the
Recourse Guaranty, the Environmental Indemnity and the UCC Financing Statements
are hereinafter defined as the “Loan Documents”.

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Mortgage;

WHEREAS, pursuant to an (i) Assignment of Mortgage, dated as of November 17,
2011, by Original Lender in favor of Lender, and submitted for recording in the
Office of the Registrar of Deeds, McClean County, Original Lender assigned all
of its right, title and interest in and to the Mortgage to Lender,
(ii) Endorsement and Allonge to Note, dated as of November 17, 2011, Original
Lender endorsed the Note to Original Lender, (iii) Assignment of Assignment of
Leases and Rents, dated as of November 17, 2011, by Original Lender in favor of
Lender, and submitted for recording in the Office of the Registrar of Deeds of
McClean County, Illinois, Original Lender assigned all of its right, title and
interest in and to the Assignment of Leases and Rents to Lender and (iv) General
Assignment, dated as of November 17, 2011, by Original Lender to Lender,
Original Lender assigned all of its right, title and interest in and to the Loan
Documents to Lender;



--------------------------------------------------------------------------------

WHEREAS, pursuant to a Subordination and Intercreditor Agreement, dated as of
the date hereof, between American National Insurance Company, as senior lender,
and Lender, as junior lender (the “Subordination and Intercreditor Agreement”),
Lender subordinated the lien of the Mortgage and the other Loan Documents to the
lien of the Senior Loan (as defined in the Subordination and Intercreditor
Agreement);

WHEREAS, on the date hereof, Borrower has paid the following amounts to Lender
on the date hereof: (i) $10,075,981.65, for application to the principal amount
of the Loan; and (ii) $100,759.82, for application to the Exit Fee; and

WHEREAS, Lender and Borrower wish to modify the Loan Documents in the manner
hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

1. Prepayment. Lender hereby acknowledges receipt of the amounts stipulated in
the Recitals to this Agreement. As of the date hereof, the principal amount of
the Loan is equal to $5,586,721.79.

2. Modification of Note.

(a) The Note is hereby supplemented by adding the following Article 11 thereto:

ARTICLE 11

REGISTRATION OF NOTE

The ownership of the Note shall be registered on a record of ownership (the
“Register”) maintained by Torchlight Loan Services, LLC (“Registrar”), as agent
for Borrower. Notwithstanding anything to the contrary in this Agreement, the
right to receive principal or interest payments with respect to the Note (or any
portion thereof) may be transferred only if the transfer is registered
on the Register and the transferee is identified as the owner of the Note (or
such portion thereof). Upon due presentment of the Note (or a portion
thereof) for registration of transfer, the Registrar shall record the transferee
as the owner on the Register. Borrower shall be entitled to treat the registered
holder of the Note (or portion thereof), as recorded on the Register, as the
owner in fact thereof for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in the Note or hereunder on the part of
any other person or entity.”

(b) Section 1(h) of the Note is hereby deleted in its entirety.

 

2



--------------------------------------------------------------------------------

(c) The Note is hereby amended to provide that Borrower may not prepay the Loan
in part, except in accordance with Section 3 of this Agreement. Borrower may
further prepay the Loan in whole, provided, however, that (i) all prepayments
must be accompanied by accrued, unpaid interest and the Exit Fee and (ii) any
prepayment of the Loan in whole made prior to the last month of the term of this
Agreement must be accompanied by the Prepayment Premium. For purposes of this
Note, the term “Prepayment Premium” shall mean the difference obtained by
subtracting (i) the sum of (A) all amounts paid on account of the Obligations
(excluding the $76,500 Origination Fee paid pursuant to the Credit Agreement),
including any portion of a Partial Release Prepayment Amount applied as a
prepayment premium in accordance with the terms of this Agreement, from (B) the
Applicable Amount. For purposes of this Agreement, the term “Applicable Amount”
shall mean $8,380,082.69. For purposes of this Note, the term “Credit Agreement”
shall mean that certain Credit Agreement, dated as of June 29, 2011, between
Lender and Borrower.”

3. Modification of Mortgage. The Mortgage is hereby modified as follows:

(a) The term “Permitted Encumbrances” is hereby supplemented to include the
Senior Loan and the Senior Loan Documents (as defined in the Intercreditor
Agreement).

(b) Subject to Borrower’s satisfaction of the Partial Release Conditions
(hereinafter defined), Lender shall release the lien of the Mortgage and the
other Loan Documents from each of the following platted lots included within the
Property, as shown on the site Plan annexed hereto as Exhibit B (each such lot,
a “Release Lot”) :

Lots 4,11,13,15,17,18,19,21,22,25,26 and 27.

(c) For purposes of this Agreement, the term “Partial Release Conditions” shall
mean each of the following conditions:

(i) Borrower shall demonstrate to Lender’s satisfaction that Borrower has
complied with all of the requirements of Section 11.22 of the Senior Loan
Mortgage applicable to the release of the lien of the Senior Loan Mortgage from
the Release Lot;

(ii) Borrower pay to Senior Lender, for application to the Senior Loan, the
greater of (i) all net sales proceeds derived from the sale or ground lease of
the applicable Release Lot and (ii) the applicable Release Minimum Payment
(hereinafter defined) for the applicable Release Lot, which payment shall be
applied to the principal balance of the Senior Loan. The “Minimum Release
Payment” for each Release Lot is as follows:

 

Lot 4

   39,727 SF    $ 506,516.00   

Lot 11

   101,495 SF    $ 1,217,938.00   

Lot 13

   64,033 SF    $ 768,398.00   

Lot 15

   79,933 SF    $ 959,191.00   

Lot 17

   38,594 SF    $ 424,536.00   

Lot 18

   71,438 SF    $ 714,384.00   

Lot 19

   78,408 SF    $ 784,080.00   

Lot 21

   87,120 SF    $ 479,160.00   

Lot 22

   110,207 SF    $ 606,137.00   

Lot 25

   43,996 SF    $ 527,947.00   

Lot 26

   43,560 SF    $ 522,720.00   

Lot 27

   35,719 SF    $ 428,630.00   

 

3



--------------------------------------------------------------------------------

(iii) As of the date of Borrower’s request for the release and the proposed date
of the release, there shall not be an Event of Default;

(iv) Lender shall provide Borrower with such endorsement to Lender’s title
insurance policy as Lender may request and approve in its sole discretion,
including, without limitation, an update endorsement, which shall evidence to
Lender’s satisfaction that the Mortgage continues to be a first lien against the
Property (other than the applicable Release Lot);

(v) Borrower pays to Lender all costs incurred in connection with the
effectuation of such release, including without limitation, reasonable
attorneys’ fees and disbursements, survey costs and the premiums and other
charges for the title insurance endorsement; and

(vi) Lender determines (in its sole discretion) that the Debt Yield, as of the
date of the request for the release, shall equal or exceed 11%.

(d) Notwithstanding any contrary term set forth in the Loan Documents or this
Agreement, if Borrower requests that Lender release the lien of the Mortgage and
the other Loan Documents from a Release Lot, and Borrower satisfies all of the
Partial Release Conditions with respect thereto, other than the Partial Release
Condition set forth in Section 3(c)(vi), Lender shall nevertheless release the
lien of the Mortgage and the other Loan Documents from the applicable Release
Lot, provided that, simultaneously with such release, TNP pays to Lender an
amount equal to the sum of (A) one-third of the amount paid to Senior Lender and
applied to the principal amount of the Senior Loan on account thereof (i.e.,
one-third of the greater of the applicable Minimum Release Payment and the net
sale proceeds derived from the sale or ground lease of the applicable Release
Lot), for application to the principal amount of the Loan and (B) 50% of the
amount stipulated in clause (A) of this Section 3(d), as a prepayment premium
(it being understood that such amount will not be applied to the principal
amount of the Loan). The aforesaid amount is herein referred to as a “Partial
Release Prepayment Amount”. For illustrative purposes, if the net sale proceeds
derived from the sale of a Release Lot are $1,000,000, and the applicable
Minimum Release Amount is $1,200,000, the Partial Release Prepayment Amount
would equal (I) $400,000, for application to the principal amount of the Loan,
plus (II) $200,000, for application as a prepayment premium, or $600,000.

(e) For purposes of this Agreement, the following terms shall have the following
meanings:

(A) “Debt Yield” shall mean, for the period of time for which such calculation
is being made, the ratio of (a) Net Operating Income for the prospective twelve
(12) months immediately succeeding the date of calculation to (b) the sum, as of
the date of calculation, of (i) the principal amount of the Loan (including any
portion thereof consisting of deferred interest added to the principal amount of
the Loan on each Remittance Date) and (ii) the principal amount of the Senior
Loan, it being understood that, in calculating the Debt Yield, Lender may make
such modifications as Lender determines are appropriate to reflect accurately
the anticipated financial performance of the Premises.

 

4



--------------------------------------------------------------------------------

(B) “Net Operating Income” shall mean, for any period, all Operating Income less
all Operating Expenses;

(C) “Operating Income” shall mean, for any period, all revenues and receipts of
any kind actually received by Borrower during such period which are derived from
the operation of the Premises, as determined by generally accepted accounting
principles, but excluding (i) federal, state or local excise or sales taxes
collected directly from patrons or included as part of the price of goods or
services, (ii) casualty insurance proceeds (other than business interruption
insurance proceeds) or (iii) sale, financing, insurance or other capital
proceeds; and

(D) “Operating Expenses” shall mean, for any period, all operating expenses
paid, accrued or payable by Borrower in respect of the Premises, as determined
in accordance with generally accepted accounting principles, including, without
limitation, (i) expenses for cleaning, repair or maintenance of the Premises,
(ii) real estate taxes and impositions (but not income taxes), (iii) leasing
commissions, tenant improvement allowances and the dollar value of any work
letter or construction allowance paid or payable on account of any lease,
license or occupancy agreement in respect of the Premises, (iv) wages, benefits,
payroll taxes and like expenses payable to employees engaged in the on-site
operation of the Premises, (v) third party management fees, (vi) the cost of
electricity and other utilities and (vii) insurance premiums.

4. Modification of Loan Documents. The Loan Documents are hereby modified so
that references therein to the “Loan Documents” shall be deemed to mean the Loan
Documents, as modified by this Amendment.

5. Modification and Reaffirmation of Recourse Guaranty. The Recourse Guaranty is
hereby supplemented to provide that, in addition to the recourse liability
presently contemplated by the Recourse Guaranty, if Lender exercises the right,
pursuant to Section 11 of the Subordination and Intercreditor Agreement, to
purchase the Senior Loan, Guarantors shall pay to Lender upon demand any amount
paid by Lender to Senior Lender on account of default interest, late fees or
collection or enforcement costs payable under the Senior Loan Documents. Such
obligation shall be the joint and several obligations of Guarantors. Guarantors
hereby join in the making of this Agreement solely for the purpose of consenting
to this Agreement, reaffirming the Environmental Indemnity and the Recourse
Guaranty, as supplemented by this Section 5 and confirming that they have no
offsets, counterclaims or defenses to the enforcement to the Guaranties.

6. Ratification of Loan Documents/No Default by Lender. The Loan Documents, as
modified hereby, are hereby ratified and affirmed in all respects. Borrower
hereby certifies to Lender that Borrower has no offsets, counterclaims or
defenses to the payment of the Loan, and that Lender is not in default of any of
its obligations under the Loan Documents.

 

5



--------------------------------------------------------------------------------

7. Counterparts. This Agreement may be executed in counterparts, each of which
constitutes an original but all of which, when taken together, shall constitute
but one and the same agreement.

IN WITNESS WHEREOF, Lender and Borrower have mutually executed and delivered to
each other this Amendment as of the date and year first above written.

 

LENDER: TORCHLIGHT DEBT OPPORTUNITY FUND III, LLC By:   /s/ Abbey Kosakowki
Name:   Abbey Kosakowki Title:  

 

BORROWER: TNP SRT CONSTITUTION TRAIL, LLC By:   TNP Strategic Retail Operating
Partnership, L.P., a Delaware limited partnership, its General Partner   By:  
TNP Strategic Retail Trust, Inc., a Maryland corporation, its general partner  
  By:   /s/ James Wolford            Name: James Wolford            Title: CFO

 

6



--------------------------------------------------------------------------------

Agreed as to Section 5: /s/ Tony Thompson TONY THOMPSON

 

TNP STRATEGIC RETAIL TRUST, INC.,
a Maryland Corporation By:   /s/ James Wolford        Name: James Wolford  
     Title: CFO

 

7



--------------------------------------------------------------------------------

STATE OF NEW YORK

   §    §

COUNTY OF NEW YORK

   §

Before me, the undersigned authority, a Notary Public, on this day personally
appeared                                 ,                                  of
TORCHLIGHT DEBT OPPORTUNITY FUND III, LLC, a Delaware limited liability company,
known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged that he executed and delivered the foregoing
instrument for the purposes and consideration therein expressed, and as the act
of said corporation.

Given under my hand and notarial seal this              day of December, 2011.

 

   Notary Public

My Commission Expires:                             

 

8



--------------------------------------------------------------------------------

State of                     

   )    )                     ss.:

County of                 

   )

On the 15th day of December in the year 2011, before me, personally appeared
                    ,                                  of TNP SRT CONSTITUTION
TRAIL, LLC, a Delaware limited liability company, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

   Notary Public

 

State of New York

   )    )                     ss.:

County of New York

   )

On the 15th day of December in the year 2011, before me, personally appeared
TONY THOMPSON, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

   Notary Public

 

9



--------------------------------------------------------------------------------

State of New York

   )    )                     ss.:

County of New York

   )

On the 15th day of December in the year 2011, before me, personally appeared
                    ,                                  of TNP STRATEGIC RETAIL
TRUST, INC, a Delaware limited liability company, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

   Notary Public

 

10



--------------------------------------------------------------------------------

Exhibit A

(The Premises)



--------------------------------------------------------------------------------

Exhibit B

(The Site Plan)